Citation Nr: 1801505	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

I.M. Hitchcock, Associate Counsel 







INTRODUCTION

The Veteran had qualifying service in the United States Marines from October 1965 to October 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2014, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  Later in January 2015, the Veteran requested to withdraw his hearing.  


FINDING OF FACT

Through a March 2017 statement, the Veteran requested to withdraw the TDIU appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the TDIU appeal have been met.  See 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appellant or an authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  In a March 2017 statement, the Veteran requested to withdraw his TDIU appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The TDIU appeal is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


